DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Rosenberg on August 11th, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 7, last line, the limitation --wherein at least 90 mass% of the elastomeric particles have diameters in a range of 50 nm to 10 µm—has been inserted before the “.” (period). .
Claim 15 has been canceled.
Reasons for Allowance
Claims 7-11, 13, 14, and 16-26 (renumbered 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance: 
Applicant claims a method of treating a human or nonhuman animal comprising an apparatus comprising a MIEC made from an electrical conductor, ionic conductor, and elastomeric particles, wherein at least 90 mass% of the elastomeric particles have a diameter in a range of 50 nm to 10 µm.
The closest prior art Gross et al. (US Patent 5,356,632) teaches a method of treating a human or nonhuman animal by providing an apparatus comprising a gel layer disposed between an anode and a cathode and passing an electrical current through the gel layer and Webster (US Patent 4,383,529) discloses applying an MIEC directly in contact with the skin of the human or non-human animal wherein the MIEC comprises an electrical conductor, ionic conductor, and elastomeric particles. However, the cited references fail to individually disclose, or suggest when combined, wherein at least 90 mass% of the elastomeric particles have a diameter in a range of 50 nm to 10 µm.
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein at least 90 mass% of the elastomeric particles have a diameter in a range of 50 nm to 10 µm in combination with the recited structural limitations of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lessing et al. (US 2015/0357078 A1) relates to a stretchable conductive composite for use in soft devices made from conductive elastomeric particles. 
Lazarus et al. (US Patent 10,553,342 B2) relates to a deformable inductive device made from a elastomeric material a liquid magnetic core and a deformable electrode. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792   


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792